Aside from any other evidence in this record bearing on the issue of possession vel non of parts of the Jack Fish tract in question, the probative effect of the following statement in appellant's answer to interrogatories, propounded by the appellee, precludes a conclusion by this court at variance with the trial court's finding that the appellant was in possession of the part of the tract that underlay the dam and pipe lines:
"Defendant is unable to say, without incurring the expense of a survey of the lands described in the complaint whether or not it is in possession thereof. It is in possession of such partof the land known as the Jack Fish Alley 10-acre lot, adjoining its lands in the town of Jacksonville, as is occupied by a dam
at the junction of the spring branch and the Williams branch, and of the pipe line through said lot conveying water from the public spring in Jacksonville to defendant's mill village; also of a pumphouse on said lot used by defendant for pumping water through said pipe line, dam, and pumping house, with the right of ingress and egress to and from said lot incident to said user. These rights defendant derives and claims from one George P. Ide, by reason of the fact that said Ide erected said structures on said lot at the expense of defendant in his capacity of vice president or other officer of defendant in 1904-5 and 1906-7." (Italics supplied.)
In view of the unmistakable effect of this language of the answer to interrogatories, in connection with the statement in disclaimer C (reproduced in the original opinion, ante), wherein it was admitted that defendant was in possession of that "part or parcel" of the land occupied by the "pumphouse"; and in view of the concession, in brief (p. 15), in support of the application for rehearing, that the defendant was "in possession * * * of the land under the dam," the conclusion is unescapable that this proof strongly contributed to invite, if not require, the trial court to decide that the defendant was in exclusive possession of those parts of the tract in suit upon which the dam, water intake, and pumphouse were constructed, and in which the pipe lines were laid. No distinction is indicated or expressed in the answer to interrogatories between the admitted possession of the areas occupied by the dam and pumphouse and the character of occupancy effected by the pipe lines laid in the soil. The phrase, in the answer to interrogatories, "and of the pipe line through said lot," is of like grammatical structure to that referring to the pumphouse, viz., "also of a pumphouse on said lot," which in disclaimer C is admitted to be a "possession" of the "part or parcel" of the land occupied by the "pumphouse."
Between the possession of the land occupied by the pumphouse and by the dam and that occupied by the pipe lines the difference is only in degree in the areas appropriated. The quoted phrases of the answers to interrogatories cannot be accorded different effects. In respect of their statement of the possession of the areas thus occupied, those phrases express the same idea, and at least pointedly contribute to establish the affirmative of the issue of exclusive possession, by the defendant, of the areas occupied by these structures and the equally permanent pipe lines. The facts presented in Bartholomew v. Edwards, 1 Houst. (Del.) 17, and in Wilklow v. Lane, 37 Barb. (N.Y.) 244, were materially different from those presented in this record. Neither in respect of their doctrine nor of their concrete effect are those decisions applicable to the facts of the present case.
The conclusion of the trial court on the issue of possession vel non by the defendant being justified by the evidence, the damages recoverable were those falling within the rule stated in Prestwood v. Watson, supra, and in Scott v. Colson, supra, viz. "compensation for use and occupation," which necessarily comprehends the continual valuable benefits immediately resulting to the defendant from its possession of the parts of the land occupied *Page 246 
by its structures and through which it was enabled to appropriate the water needed to supply its plant and operatives.
The application is denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.